Citation Nr: 1602801	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  12-33 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 40 percent for intervertebral disc syndrome (IVDS) with intra-axial spinal cord lesion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1981, and from February 1988 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In a March 2012 rating decision, the RO granted service connection for peripheral neuropathy, left lower extremity (claimed as numbness and weakness) as secondary to the Veteran's service-connected disability of IVDS with intra-axial spinal cord lesion and right lower extremity weakness, effective April 6, 2011.  In a December 2014 rating decision, the RO severed service connection for peripheral neuropathy, left lower extremity, effective March 1, 2015, in order to combine the left lower extremity disability with the IVDS rating. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record shows that service connection for the disability at issue was established in 1992, and evaluated as 40 percent disabling.  The diagnostic code of the Rating Schedule used to evaluate the disability at that time contemplated both impairment of range of motion, and associated nerve impairment.  In 2002 and 2003, the Rating Schedule was changed such that (generally speaking) disabilities of the spine are evaluated based on limitation of motion, or incapacitating episodes, or by combining the orthopedic and neurologic manifestations.  

This appeal arose after the RO resumed the Veteran's 40 percent evaluation following a temporary 100 percent rating that was assigned in connection with spine surgery in October 2010.  The Veteran has contended that his condition has substantially deteriorated since the 40 percent rating was assigned in 1992.  In denying an increased rating, it was observed at one point that the revised rating criteria may not support even a 40 percent evaluation, but rather than reduce the rating, the 40 percent evaluation was continued.  

As the appeal of the 40 percent rating was taking place, the RO complicated the picture by first assigning a separate 10 percent evaluation for left lower extremity peripheral neuropathy secondary to the Veteran's back disability effective from April 2011, and shortly thereafter terminating that separate award, which action was completed in March 2015.  In terminating that award, the RO evidently reasoned that the left leg impairment was already being taken into account by the 40 percent evaluation that had been in effect since 1992, or that evaluating the Veteran's disability under the current rating criteria, (i.e., a separate rating based on limitation of motion of the spine, and separate ratings for each leg's neurologic impairment) would not yield a rating higher than 40 percent.  

For its part, the Board must evaluate the disability at issue under the rating criteria that are currently in effect.  The Veteran was advised of these criteria in the September 2012 Statement of the Case. With those criteria in mind, a review of the medical evidence shows that several neurologic symptoms were identified as being present in the left leg when the Veteran was examined for VA purposes in March 2012, yet the various left leg nerves that were specifically evaluated during that examination were characterized as normal.  While the reason for this may be obvious to one trained in medicine, the disparity needs further explanation in order to provide clarity for a lay person.  In addition, it appears the Veteran's condition may have worsened since he as last examined, as June 2012 records note the presence of right foot drop, which was not mentioned in the earlier evaluation.  In view of this, another examination is indicated.  

On remand, the Veteran should be provided an opportunity to submit any outstanding private medical records relevant to his lower extremities and back conditions, and his VA treatment records should also be updated.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding relevant VA treatment records and associate them with the Veteran's claims file, (dated after September 2012).  

2.  Provide the Veteran an opportunity to identify any additional relevant private treatment records he wants considered, which records should be sought, consistent with current procedures.  

3.  After the above development has been completed, schedule the Veteran for a VA examination by an appropriate medical professional.  The purpose of the examination is to identify the current severity of the Veteran's service-connected back disability, including any neurologic impairment, and specifically of the lower extremities.  The specific nerve that is impaired and is responsible for producing any reported lower extremity symptoms should be identified.  If no specific, individual nerve is responsible for any symptoms that should be explained.  Any indicated studies should be accomplished.  

4.  Re-adjudicate the appeal.  If any benefit sought is denied or is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


